                                          Case 3:19-cv-05711-EMC Document 47 Filed 06/22/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABANTE ROOTER AND PLUMBING,                       Case No. 19-cv-05711-EMC (TSH)
                                         INC.,
                                   8
                                                        Plaintiff,                         NOTICE OF REFERRAL FOR
                                   9                                                       DISCOVERY
                                                 v.
                                  10
                                         TOTAL MERCHANT SERVICES, LLC,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This case has been referred to the undersigned magistrate judge for all discovery-related

                                  14   matters. The parties must comply with the undersigned’s Discovery Standing Order, which is

                                  15   available on the Court’s website at https://cand.uscourts.gov/tsh/standing-orders. A copy is

                                  16   included with this notice. Please contact the Courtroom Deputy Clerk, Rose Maher, at (415) 522-

                                  17   4708 with any questions.

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: 6/22/2020

                                  21
                                                                                                   THOMAS S. HIXSON
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
